DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 10/25/2021.

Claim Status
3.	Claims 1-3, 5-14 and 16-20 are pending in this application.

Allowable Subject Matter
4.	Claims 1-3, 5-14 and 16-20 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a promotion content push method with specific steps (especially underlined), performed by a promotion content delivery platform, comprising receiving a video promotion content material uploaded by a promotion client, the video promotion content material comprising an image material and an audio material, the audio material comprising a plurality of audio materials associated with the image material; receiving, from the promotion client, first targeting information related to the video promotion content material and second targeting information related to the audio material, the second targeting information comprising a plurality of pieces of second targeting information respectively corresponding to the plurality of audio materials; generating an order of a promotion content according to the video promotion content material, the first targeting information, and the second targeting information; in response to a video transmitting data of the to-be-pushed order to the application client, the data of the to-be- pushed order comprising a link address of a to-be-pushed image material and a link address of the audio material of the to-be-pushed order, wherein the determining the to-be-pushed order comprises: selecting a set of candidate orders based on a matching degree between first targeting information of each candidate order in the set of candidate orders and the user identity; and selecting the to-be-pushed order from the set of candidate orders based on a matching degree between second targeting information of each candidate order in the set of candidate orders and the user identity…” in Independent Claim 1 to be obvious. 
	
Claim 8 directed to an alternative method with different scope but similar key features as recited in claim 1 is also allowed.
Claim 12 directed to an apparatus to execute a corresponding method as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426